DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the communications and remarks filed on 4/07/2021. Claims 1-20 are presently pending for examination.

Response to Arguments
Applicant’s arguments, see pages 9-11, filed 4/07/2021, regarding the U.S.C. 102 and 103 rejections of Claims 1-20 have been fully considered and are not persuasive.  Applicant argues that the reference does not explicitly teach "identifying, for each respective user of the plurality of users, a respective trained machine learning model corresponding to characteristics of the respective user:" and "wherein biometric data associated with each respective user is processed using the respective trained machine learning model identified based on characteristics of the respective user."
Applicant’s interpretation of the reference has been noted; however, examiner respectfully disagrees. Hoyt teaches identifying, for each respective user of the plurality of users, a respective trained machine learning model corresponding to characteristics of the respective user: [paragraph 0065, seating sensors may collect proximal, spatial, temporal, motion, acceleration, and gestural data to facilitate 
wherein biometric data associated with each respective user is processed using the respective trained machine learning model identified based on characteristics of the respective user; [paragraph 0046, the memory 220 may store operator signatures 261, behavior signatures 262, occupancy signatures 263, sensor data 264, application parameters 265, maintenance data 266, evaluation parameters 267, OPS adjustment data 268, position data 269 (e.g., previously detected postures for the user), and/or other data to support OPS interaction and data processing.  This data may be stored on the memory 220 periodically to remain current 
	The examiner recognizes that in the interview, conducted on 4/2/2021, the examiner stated that the proposed amendments would likely overcome the current rejection.  However, upon further search and consideration, the examiner believes the Hoyt reference does in fact teach these limitations and thus the rejection is maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-2 and 4-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoyt et al., (US 20160183687 A1) hereinafter referred to as Hoyt.
Regarding Claims 1, 11, and 16, Hoyt discloses A method, comprising: receiving, at a first moment in time, first biometric data for a plurality of users from a plurality of sensor devices; [paragraph 0066, Signatures may include virtually any reoccurring set of observable phenomena that may be used to identify a particular individual, group of individuals, behavior, mental state, and/or other attribute. For example, identifiable motion patterns, radio frequency identification (RFID) tags, a gate while walking, facial images, fingerprints, gestures, daily routines or other habits, biometric data, location data, smartphone or device data, job description, and or other identifiable data] [paragraph 0071, The system may also coordinate information received from multiple OPS] 
identifying, for each respective user of the plurality of users, a respective trained machine learning model corresponding to characteristics of the respective user: [paragraph 0065, seating sensors may collect proximal, spatial, temporal, motion, acceleration, and gestural data to facilitate recognition of signatures that may be representative of certain mental or postural states (i.e., a current sitting posture) of an operator. The seating sensors may send these data to the evaluation processors 422 of the analytics system 200 for recognition of the signatures. The contextualization processors 424 of the analytics system 200 may recognize, determine, track, correlate, and/or order these and desired states. In other words, the analytics system 200 may store previous information such as the signals from the seating sensors, mental states of an operator, and/or different postures for an operator] [paragraph 0066, Signatures may include virtually any reoccurring set of observable phenomena that may be used to identify a particular individual, group of individuals, behavior, mental state, and/or other attribute. For example, identifiable motion patterns, radio frequency identification (RFID) tags, a gate while walking, facial images, fingerprints, gestures, daily routines or other habits, biometric data, location data, smartphone or device data, job description, and or other identifiable data – teaches signatures, which are observable phenomena which includes biometric data specific to a respective user] 
generating a group metric by processing the first biometric data using at least one trained machine learning model; [paragraph 0062, the contextualization processor 424 may compute an index value representative of at least the received portion of the plurality of probable utilization states] 
wherein biometric data associated with each respective user is processed using the respective trained machine learning model identified based on characteristics of the respective user; [paragraph 0046, the memory 220 may store operator signatures 261, behavior signatures 262, occupancy signatures 263, sensor data 264, application parameters 265, maintenance data 266, evaluation parameters 267, OPS adjustment data 268, position data 269 (e.g., previously detected postures for the user), and/or other data to support OPS interaction and data processing. This data may be stored on the memory 220 periodically to remain current – teaches storing of signatures, which includes biometric data specific to users, to be used to determine current state of users and possible actions to be taken based on this state] 
determining that the group metric does not satisfy one or more predefined criteria; [paragraph 0066, Signatures may include virtually any reoccurring set of observable phenomena that may be used to identify a particular individual, group of individuals…for a gesture-type or a posture-type signature, a seating OPS may detect a chair rotation of 20 degrees with an increased back tilt of 5 degrees with respect to a previous state. When these two detections occur within 3 seconds this may indicate an interruption or task shift – teaches a predefined criteria to determine “an interruption or task shift” based on chair rotation and back tilt. This indicates that this predefined criteria may be met or unmet based on the signature information received] 
receiving, at a second moment in time, second biometric data for the plurality of users from the plurality of sensor devices; generating an updated group metric by processing the second biometric data using the at least one trained machine learning model; [paragraph 0074, Behavioral data may also be used by the system to facilitate more effective operator interaction with other operators. For example, feedback to vibrational functions of an operator's mobile device may be used to alert the operator that other operators are losing interest in a presentation. The warning may prompt the operator to shift subjects or otherwise rouse the other operators – teaches that “behavioral data” from a plurality of users is collected and based on this data, a group metric is determined that the group is “losing interest”] 
and upon determining that the updated group metric satisfies the one or more predefined criteria, providing an indication that the one or more predefined criteria have been satisfied. [paragraph 0074, Behavioral data may also be used by the system to facilitate more effective operator interaction with other operators. For example, feedback to vibrational functions of an operator's mobile device may be used to alert the operator that other operators are losing interest in a presentation. The warning may prompt the operator to shift subjects or otherwise rouse the other operators – teaches a criteria met that the “operators are losing interest” which then notifies the operator] [paragraph 0068, Operators may receive input on improving break timing based on health and/or productivity data. The observations may also assist the user in reducing their own sedentariness and increasing their use of healthy postures]
Regarding Claim 2, Hoyt discloses wherein the plurality of users are engaged in a group activity, and wherein the trained machine learning model is further refined using data from the plurality of users. [paragraph 0074, Behavioral data may also be used by the system to facilitate more effective operator interaction with other operators. For example, feedback to vibrational functions of an operator's mobile device may be used to alert the operator that other operators are losing interest in a presentation. The warning may prompt the operator to shift subjects or otherwise rouse the other operators – teaches that “behavioral data” from a plurality of users is collected where the plurality of users are in a presentation (group activity)]
Regarding Claim 4, Hoyt discloses the method further comprising: receiving, from at least one of the plurality of users, an indication that the at least one user wants to stop engaging in the group activity, wherein the indication is received prior to determining that the updated group metric satisfies the one or more predefined criteria; and updating the at least one trained machine learning model based on the received indication. [paragraph 0074, Behavioral data may also be used by the system to facilitate more effective operator interaction with other operators. For example, feedback to vibrational functions of an operator's mobile device may be used to alert the operator that other operators are losing interest in a presentation. The warning may prompt the operator to shift subjects or otherwise rouse the other operators – teaches that “behavioral data” from a plurality of users is collected where the plurality of users are in a presentation (group activity). The “losing interest” of the subjects indicates the users wanting to “stop engaging in the group activity”]
Regarding Claim 5, Hoyt discloses the method further comprising: determining, after providing the indication that the one or more predefined criteria have been satisfied, that the plurality of users are still engaged in the group activity; and updating the at least one trained machine learning model based on the determination. [paragraph 0074, Behavioral data may also be used by the system to facilitate more effective operator interaction with other operators. For example, feedback to vibrational functions of an operator's mobile device may be used to alert the operator that other operators are losing interest in a presentation. The warning may prompt the operator to shift subjects or otherwise rouse the other operators – teaches that “behavioral data” from a plurality of users is collected where the plurality of users are in a presentation (group activity). Also, the group is currently “still engaged” in the “presentation”]
Regarding Claim 6, Hoyt discloses the method further comprising: determining, before the one or more predefined criteria has been satisfied, that the plurality of users have stopped engaging in the group activity; and updating the at least one trained machine learning model based on the determination. [paragraph 0071, the system may receive input from a conference table OPS that a meeting was a sit-down meeting – the group has stopped or ended a meeting]
Regarding Claims 7, 14, and 19, Hoyt discloses wherein generating the group metric comprises: aggregating the first biometric data from at least some of the plurality of users; and processing the aggregated biometric data using the at least one trained machine learning model. [paragraph 0103, the analytics system 200 may provide occupancy tracking, space utilization to performance ratios, aggregate and individual OPS usage information, maintenance feedback, predictive maintenance schedules, aggregate and individual behavior analysis – there is aggregation of “OPS usage information” and “individual behavior analysis” which are the “biometric data from the plurality of users”]
Regarding Claim 8, Hoyt discloses wherein generating the group metric comprises: processing the biometric data for each respective user of the plurality of users using the at least one trained machine learning model to produce a plurality of individual metrics; and aggregating the individual metrics to form the group metric. [paragraph 0103, the analytics system 200 may provide occupancy tracking, space utilization to performance ratios, aggregate and individual OPS usage information, maintenance feedback, predictive maintenance schedules, aggregate and individual behavior analysis – there is aggregation of “OPS usage information” and “individual behavior analysis” which is the “biometric data” from a plurality of users] [paragraph 0062, the contextualization processor 424 may compute an index value representative of at least the received portion of the plurality of probable utilization states]
Regarding Claims 9, 15, and 20, Hoyt discloses wherein the biometric data corresponding to at least one user is processed using a trained machine learning model that was trained using data from the at least one user. [paragraph 0025, The analytics system may also be capable of learning through operator feedback]
Regarding Claim 10, Hoyt discloses wherein the biometric data includes at least one of:(i) a glucose level from each user; (ii) a lactate level from each user; (iii) a sodium level from each user; (iv) a potassium level from each user; (v) a heart rate from each user; and (vi) a temperature of each user. [paragraph 0049, temperature data]
Regarding Claims 12 and 17, Hoyt discloses wherein the plurality of users are engaged in a group activity, and wherein the trained machine learning model is further refined using data from the plurality of users, the operation further comprising: determining, after providing the indication that the one or more predefined criteria have been satisfied, that the plurality of users are still engaged in the group activity; and updating the at least one trained machine learning model based on the determination. [paragraph 0074, Behavioral data may also be used by the system to facilitate more effective operator interaction with other operators. For example, feedback to vibrational functions of an operator's mobile device may be used to alert the operator that other operators are losing interest in a presentation. The warning may prompt the operator to shift subjects or otherwise rouse the other operators – teaches that “behavioral data” from a plurality of users is collected where the plurality of users are in a presentation (group activity). Also, the group is currently “still engaged” in the “presentation”]
Regarding Claims 13 and 18, Hoyt discloses wherein the plurality of users are engaged in a group activity, and wherein the trained machine learning model is further refined using data from the plurality of users, [paragraph 0074, Behavioral data may also be used by the system to facilitate more effective operator interaction with other operators. For example, feedback to vibrational functions of an operator's mobile device may be used to alert the operator that other operators are losing interest in a presentation. The warning may prompt the operator to shift subjects or otherwise rouse the other operators – teaches that “behavioral data” from a plurality of users is collected where the plurality of users are in a presentation (group activity)] 
the operation further comprising: determining, before the one or more predefined criteria have been satisfied, that the plurality of users have stopped engaging in the group activity; and updating the at least one trained machine learning model based on the determination. [paragraph 0071, the system may receive input from a conference table OPS that a meeting was a sit-down meeting – the group has stopped or ended a meeting]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hoyt as applied to Claim 1, above, in view of Chemtob (US 7478129 B1) hereinafter referred to as Chemtob.
Regarding Claim 3, Hoyt does not explicitly teach, the method further comprising: upon providing the indication that the one or more predefined criteria have been satisfied, receiving, from at least one of the plurality of users, an indication that the at least one user wants to continue engaging in the group activity; and updating the at least one trained machine learning model based on the received indication.
Chemtob teaches the method further comprising: upon providing the indication that the one or more predefined criteria have been satisfied, receiving, from at least one of the plurality of users, an indication that the at least one user wants to continue engaging in the group activity; and updating the at least one trained machine learning model based on the received indication. [Column 7, lines 9-13, the system allows people to engage in group activities at the same time that they can continue to engage in communications with other group members and continue to "see" all of the interactions in the group] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Chemtob with the disclosure of Hoyt. The motivation or suggestion would have been “for enhancing the quality of group interaction, group activities, and group environments over computer networks.” (Abstract)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicants are encouraged to take advantage of the After Final Consideration Pilot 2.0 (AFCP 2.0) which authorizes non-production time for consideration of responses filed after a final rejection. The purpose of the pilot is to compact prosecution of the case. The request must include  1) A signed AFCP request form (PTO/SB/434 or equivalent) that includes a statement that applicant is requesting consideration under the AFCP;  2) An amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect; and 3) A statement that applicant is willing and available to participate in any interview initiated by the examiner concerning the present response.  In the limited amount of non-production time if the examiner’s consideration of a proper AFCP 2.0 request and response does not result in a determination that all pending claims are in condition for allowance, the examiner will request an interview with the applicant to discuss the response. For more info, please visit http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J STEINLE whose telephone number is (571)272-9923.  The examiner can normally be reached on M-F 10am-6pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW J STEINLE/Primary Examiner, Art Unit 2497